LACOMBE, Circuit Judge.
The order merely required the complainants to “file a bond in the sum of $5,000 to secure payment.” Nothing was prescribed as to the form, whether it should be executed by a principal and surety, or by the guarantor alone. The bond offered is a sufficient compliance with the terms of the order, and it appears, from the copy of the charter of the National Surety Company, that it has power to make such bonds.
The papers now submitted meet the criticism advanced as to proof of execution, and the bond is approved, and may be filed nunc pro tunc as of September 24, 1909.